A rehearing was granted in this case because in our former opinion (228 Mich. 182) we did not discuss the question as to whether the plaintiff's liens attached to the land as well as to the buildings. The materials furnished by the plaintiff were for the erection of new buildings upon land to which Townsend-Stark Corporation had no legal title. Under such circumstances the lien attaches to the buildings only (3 Comp. Laws 1915, § 14798; Wilkinson on Mechanics' Liens, §§ 28, 29, 38).
As our former opinion authorized a decree providing for the sale of the entire premises, it is to that extent modified. In all other respects it is affirmed. A decree will be entered giving the plaintiff a lien on the buildings only and directing a sale of the buildings separate from the land.